DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 57-59 and 67-69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-54, 60-64 and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Holmdahl et al (US 2012/0324493 A1) in view of Han et al (US 2009/0317060 A1). Hereinafter referred as Holmdahl and Han.
Regarding claims 52 and 62, Holmdahl teaches a method and system for recommending a media asset to a user (page 4 paragraph (0043)), the method comprising: identifying a first media asset being consumed by the user at a first time (figure 3 shows that at time 1, the user was distracted and bored of scene 1 (actor A with a gun); detecting, using a biometric sensor, a first reaction by the user to the first media asset (page 1 paragraph (0013)); identifying a type of the first reaction and a magnitude of the first reaction (figure 3 shows a table which displays for each scene and time a rating of the body language in relation to the attention and mood of the user associated with each particular scene); determining, based on historical user data, whether the user had a second reaction to the first media asset at a second time prior to the first time (viewing history information obtained from on-demand video streaming websites may be used to select video items related to video content the requesting viewer watched at such websites (page 5 paragraph (0048))), the second reaction being of a similar type and a similar magnitude as the first reaction (figure 3 shows a table which at time 2 it measures and record the level of attention and mood associated with a second scene); and generating, for output to the user, a recommendation of the second media asset (page 4 paragraph (0046)). 
However, Holmdahl is silent in teaching in response to determining, based on the historical user data, that the user had a second reaction, retrieving an identifier of a (page 1 paragraph (0012)) a multimedia processing device including a user reaction input unit which inputs user reactions during playback of content; a display unit which displays the content in playback and a user’s content reaction record; and a control unit which records a time point at which the user reactions occurred and the user reaction obtained from the user’s reaction input via the user reaction input unit, displays a history of reactions on the display unit, and plays back a particular portion of the content which corresponds to a selected time point from the history of the user reactions at which the user reactions occurred. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Holmdahl’s reference to include the teachings of Han for determining, based on the historical user data, that the user had a second reaction, retrieving an identifier of a second media asset consumed by the user during a predetermined range of time before or after the second time before the effective filing date of the claimed invention. A useful combination is found on Han (page 1 paragraph (0009)) the present invention provides a method and an apparatus for processing multimedia to provide a simulated experience of a plurality of remote users simultaneously viewing the same content even though one of the users is presently viewing recorded content.
Regarding claims 53 and 63, Holmdahl and Han teach a method and system of claims 52 and 62. Holmdahl teaches determining, based on the historical user data, that the user consumed the first media asset at a third time that is later than the first time (Holmdahl shows how at time 3 of the particular scene the user’s reaction was scared); detecting a third reaction by the user to the first media asset; and in response to detecting the third reaction: determining a type of the third reaction and a magnitude of the third reaction (the table shown in figure 3 shows the body language of the user was 8/10 in scene 3 and the user was scared and rapt); determining whether the third reaction is of a similar type as the second reaction; and in response to determining that the third reaction is of a different type as the second reaction: determining whether the magnitude of the third reaction is greater than a threshold magnitude associated with the different type (the table shown in figure 3 shows the body language of the user was 6/10 in scene 2 and the user was happy and interested); and in response to determining that the magnitude of the third reaction is greater than the threshold magnitude associated with the different type, generating, for output to the user, a recommendation of a third media asset (video item selection may be made based on a magnitude of an emotional response of the aggregated emotional response profiles for a plurality of video items. If the emotional response magnitude exceeds a preselected threshold, the video item may be deemed as being recommended for the requesting viewer and selected for inclusion in the list (page 4 paragraph (0046))). 
Regarding claims 54 and 64, Holmdahl and Han teach a method and system of claims 52 and 62. Holmdahl teaches detecting the first reaction by the user to the first media asset comprises: receiving a communication, by the user, that corresponds to the first media asset at a third time that is later than the first time; decomposing the communication into a plurality of segments; and detecting the first reaction based on a segment from the plurality of segments (figure 3 shows a table with different times with different scenes and detects/records the emotional state associated with each instance).
Regarding claims 60 and 70, Holmdahl and Han teach a method and system of claims 52 and 62. Holmdahl teaches generating, for output to the user, a recommendation of a third media asset based on the identity of the first media asset and an identity of the second media asset, the type of the first reaction, and the type of the second reaction (page 4 paragraph (0046)). 
Regarding claims 61 and 71, Holmdahl and Han teach a method and system of claims 52 and 62. Holmdahl teaches retrieving a plurality of media assets that correspond to the identity of the first media asset and an identity of the second media asset; generating a playlist of media asset using the plurality of media assets (pages 4-5 paragraphs (0046)-(0047)); and playing back the plurality of media assets in the playlist (figure 1). 
 
Claims 55-56 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Holmdahl et al (US 2012/0324493 A1) in view of Han et al (US 2009/0317060 A1) in view of Yoshikawa et al (US 2020/0184843 A1). Hereinafter referred as Holmdahl, Han and Yoshikawa.
Regarding claims 55 and 65, Holmdahl and Han teach a method and system of claims 52 and 62. Holmdahl teaches identifying the type of the first reaction comprises: determining a sensor type based on a sensor used to detect the first reaction (page 1 paragraph (0013)). However, Holmdahl and Han are silent in teaching determining whether the sensor type corresponds to one reaction type, or to a plurality of candidate reaction types; and in response to determining that the sensor corresponds to one reaction type, determining the type of the first reaction based on the sensor type. Yoshikawa teaches on (page 4 paragraph (0049)) the model setting unit can estimate the user’s reaction from variation in the effector illustrated in fig. 4 on the basis of the biometric information acquired by the biometric sensor. In one example, when the user’s pupil is acquired in the form of an image as the biometric information, the model setting unit detects variation in the magnitude of the pupil, it is determined that the user is in stress state upon the pupil dilatation and the user is in relaxation state upon the pupil contraction. In a case where there are a plurality of acquired sensor information items, the user’s reactions can be estimated for each item of the sensor information.  
Therefore, it would be obvious to one of ordinary skill in the art to combine Holmdahl’s and Han’s references to include the teachings of Yoshikawa for determining whether the sensor type corresponds to one reaction type, or to a plurality of candidate reaction types; and in response to determining that the sensor corresponds to one reaction type, determining the type of the first reaction based on the sensor type before the effective filing date of the claimed invention. A useful combination is found on Yoshikawa (page 3 paragraph (0043)) the sensors acquire user-related information that is used to analyze reaction of the user who receives presented information. Examples of the sensors include a biometric sensor for acquiring biometric information of the user, a speech acquisition device for acquiring speech, and an image device for capturing an image of the user. 

Regarding claims 56 and 66, Holmdahl, Han and Yoshikawa teach a method and system of claims 55 and 65. Holmdahl teaches in response to determining that the sensor type corresponds to a plurality of candidate reaction types: retrieving respective characteristics that correspond to each candidate reaction type of the plurality of candidate reaction types (page 2 paragraphs (0020)-(0021)). Yoshikawa teaches comparing characteristics of the first reaction to each respective characteristic of each candidate reaction type to determine a respective amount of matching characteristics for each respective candidate reaction type (page 8 paragraph (0101)). Holmdahl teaches determining the type of the first reaction to be the respective candidate reaction type that had the respective amount of matching characteristics that was a highest respective amount (page 4 paragraph (0046)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424